Citation Nr: 1342797	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  06-39 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the Veteran's income was excessive for receipt of non-service-connected pension benefits prior to August 10, 2011.

(The issues of entitlement to service connection for pes planus, and stomach, ankle and psychiatric disorders, and bilateral hearing loss, will be the subject of a separate Board decision.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to June 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In March 2010, the Veteran, sitting at the RO, testified during a hearing conducted via video conference with the undersigned.  A transcript of the hearing is of record.

In July 2010, the Board remanded the Veteran's claim to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In a February 2012 rating decision, the RO granted the Veteran's claim for special monthly pension (SMP) based on the need for aid and attendance, effective August 10, 2011.  As the RO's award of SMP represents a grant of pension benefits, it renders moot his claim for pension benefits from August 10, 2011.  Thus, the Veteran's issue on appeal has been recharacterized to more accurately represent the current status of his claim.

The Board notes that, in a June 24, 2013 signed statement, the Veteran withdrew appointment of an attorney.  He did not appoint a new attorney or a service organization to represent him in his current case on appeal.  In an August 2013 signed statement, the Veteran indicated that he had no further argument or evidence to submit and requested that the Board proceed to adjudicate his appeal.  As such, all due process requirements were met regarding the Veteran's right to be represented in his case on appeal.


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO granted non-service-connected pension benefits to the Veteran, effective from February 25, 2005. 

2.  Based on the evidence of record, prior to August 10, 2011, the Veteran's countable annual income for VA purposes was in excess of the established income limit for the receipt of non-service-connected pension benefits. 


CONCLUSION OF LAW

Prior to August 10, 2011, the Veteran's countable income was excessive for receipt of non-service-connected pension benefits.  38 U.S.C.A. § 1521 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.660 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, although the appellant was not provided with the required notification prior to the initial adjudication of his claim, the Board finds that no prejudice has resulted.  In the August 2005 letter notifying the Veteran his award of his pension benefits and of his excessive income to receive them, he was told what evidence was needed to receive such benefits -that is, evidence that his income had fallen below the limit specified in that letter.  

A September 2006 letter and the November 2007 statement of the case (SOC) provided the relevant regulations to the Veteran concerning his income and informed him how his annual income was counted.  Additionally, the letters and SOC clearly notified him that medical expenses may help to reduce his annual countable income.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (to the effect that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC, is sufficient to cure a timing defect).

Thus, it appears that, at all times, the Veteran was aware of why his pension benefits were withheld (excessive income) and what he would have to show to get the benefits reinstated (income below the specified limit). 

Moreover, in July 2010, the Board remanded the Veteran's case to the RO specifically for the purpose of affording him the opportunity to clarify the medical expenses he paid for 2006 and subsequent years and to provide him with a requisite duty to assist letter regarding his claim for non-service-connected pension benefits.  

There has been substantial compliance with the Board's remand as, in an August 2010 notice letter, the RO provided the Veteran with a Medical Expense Report (VA Form 21-8416) and requested that he submit a completed form for his out-of-pocket expenses for 2006.  He was further requested to clarify what medical expenses he actually paid in each subsequent year, including 2007, 2008, and 2009.  In August 2010, the Veteran submitted four completed VA Form 21-8416s.  The RO reconsidered the appellant's claim in the August 2012 supplemental statement of the case (SSOC).  See Medrano v. Nicholson; Overton v. Nicholson; and Prickett v. Nicholson, supra.

Further, in Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that the appellant had the requisite income or medical expenses to meet the regulatory guidelines would be helpful in establishing the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); he has not identified any prejudice in the conduct of the Board hearing.

Under the VCAA, VA also has a duty to assist claimants in the development of a claim.  This includes assisting the claimant in procuring service medical records and other relevant treatment records and providing a VA examination when necessary. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

A review of the record indicates that all necessary evidence relative to this claim has been obtained and associated with the claims file.  

Additionally, as the issue on appeal does not involve a medical question, the Board finds that there is no need for a VA medical opinion or examination.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  No reasonable possibility exists that any additional assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Therefore, proceeding to an adjudication of the merits of this claim does not prejudice the appellant in the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 





II. Factual Background and Legal Analysis

Laws and Regulations

Pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of his or her willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3) (2013); see Martin v. Brown, 7 Vet. App. 196, 198 (1994). 

Basic entitlement exists if, among other things, the Veteran's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12 month period. The MAPR shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. §3.271(h). 

In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.271(a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.

Unreimbursed medical expenses in excess of five percent of the MAPR, that have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the Veteran received no reimbursement, such as through an insurance company.  Moreover, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income. 

For pension benefits, it is the responsibility of the recipient of VA pension benefits to notify VA of all circumstances that will affect entitlement to receive the rate of the benefit being paid.  That is, the recipient of VA benefits must notify VA when he or she acquires knowledge that income, marital status, or dependency status will change or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2013).  

Facts

In his initial claim for pension benefits received in February 2005, the Veteran reported monthly SSA benefits of $1196.00 and a Teamsters retirement pension of $521.00.  He submitted a VA Form 21-8416 on which he reported paying $326.00 for prescriptions but did not provide the dates of his payments.

In an August 2005 rating decision, the RO granted the Veteran's claim for non-service-connected pension benefits, effective February 25, 2005.  

In the August 2005 letter, the RO advised the Veteran that his claim was granted and that he was being paid as a veteran with a spouse.  He was advised that the income limit for a veteran with a spouse was $13,309.00 and his income exceeded the maximum annual disability pension limit.  Income counted by the RO included $14,352 (his annual SSA benefits) and $6,258.12 (his annual Teamsters retirement pension).  The RO could not count the prescriptions listed by the Veteran as the payment dates for the medical expenses were not shown.  He was advised to reapply for pension when his income dropped or when his medical expenses increased.  The RO provided the Veteran with a VA Form 21-8416, a VA Form 21-0510 (Eligibility Verification Report Instructions), and a VA Form 21-0516-1 (Improved Pension Eligibility Verification Report (Veteran With No Children).

In December 2005, the Veteran submitted a list of out-of-pocket expenses in 2005, indicating that he paid medical expenses in the amount of $2242.00.

In January 2006, the Veteran submitted a completed VA Form 21-8416 listing medical expenses of $6,397.30.  In a March 2006 letter, the RO told the Veteran that it received his list of medical expenses, but it was unclear how much he actually paid.  While the Veteran noted the amount and date, as needed, he added either "not paid" or "still owe" regarding the expenses.  The RO was returning the report to him for further explanations.  He was provided with a new VA Form 21-8416 to complete in an "unambiguous" manner.  

In July 2006, the RO received a VA Form 21-8416 from the Veteran listing 2005 and early 2006 medical expenses of $8,161.67 ($9,120.67 - $949.00 (Medicare payments)).  

In a September 2006 letter, the RO requested that the Veteran complete and return an enclosed VA Form 21-0516-1 and report any changes in his income from the date of his original pension claim on February 25, 2005.  It was noted that he paid some medical expenses during the past year or was making payments.  The RO said that VA can only consider medical expenses that were paid.  The Veteran was requested to complete a new VA Form 21-8416 for the period from February 25, 2005 to February 25, 2006.  He was asked to "only list those expenses which have been paid."  The RO told the Veteran that, if he was currently making payments on an outstanding medical debt, he should list only the amount that he paid on these debts.  The Veteran was advised that VA cannot consider the amount of an outstanding debt as a countable medical expense.

In October 2006, the Veteran submitted a VA Form 21-0516-1 on which he reported receiving monthly income of $1157.00 (from SSA benefits) and $521.00 (from his Teamsters pension).  He reported interest and dividend income of $273.00 and said that his income changed in April 2006 when he started receiving Medicare benefits.  Also in October 2006, the Veteran submitted a completed VA Form 21-8416.  

In a July 2007 letter, the RO advised the Veteran that his income effective from March 1, 2005, exceeded the maximum annual disability pension limit set by law.  The RO said that it considered his VA Form 21-8416 (received in July 2006) and verified SSA income information.  From March 1, 2005, the Veteran's total family income included annual SSA income of $14,352.00 ($1,196.00 x 12); Teamster retirement pension income of $6,258.00 ($521.00 x 12); and interest income of $273.00.  The Veteran's total income was $20,883.00.  His paid family medical expenses totaled $8,161.00 less the required 5 percent deduction ($665.00) from his MAPR of $13,309.00 ($8,161.00 - $665.00 = $7,496.00).  This reduced his countable income to $13,387.00 ($20,883.00 - $7,496.00 = $13,387.00) that was over the maximum limit set by law ($13,309.00)

The RO said that it did not consider the expenses the Veteran reported in the VA Form 21-8416 in October 2006 because it appeared that some of the expenses were the same (as previously submitted).  He was provided with a new VA Form 21-8416 and advised to return it no later than December 31, 2007.  The Veteran was told that VA may still consider family medical expenses he incurred after February 25, 2005 and examples were listed.  The Veteran was further advised not to include unpaid medical bills, any paid bill that will be reimbursed, or bills that were not for health expenses. 

In August 2007, the Veteran submitted private medical bills dated in 2007 that appear to total $1072.00.

In December 2007, the Veteran submitted medical receipts for expenses in 2007 that appear to total $1032.92.  He also submitted a VA Form 21-8416 reflecting a September 2007 medical expense of $198.00.

In a December 2009 SSOC, the RO noted its review of the Veteran's file, including the medical expenses he submitted in December 2007, and that computation for pension was done, but he still appeared to have excessive income. 

During his March 2010 Board hearing, the Veteran testified that he had medical receipts for doctors' bills and prescriptions for three years.  See Board hearing transcript at page 37.  

In its August 2010 letter, the RO advised the Veteran that his previously submitted records were unclear as to which medical expenses were paid and which were in the process of being paid during 2006.  He was requested to provide a new VA Form 21-8416 and include all medical expenses for 2006.  The Veteran was also asked to clarify what medical expenses he actually paid in each subsequent year, including 2007, 2008, and 2009.  One form for each year should be completed.

In August 2010, the Veteran submitted four VA Form 21-8416s.  He listed medical expenses totaling $5,396.00 for 2008 and $6,419.00 for 2009 and some expenses for 2007 totaling $335.00.  The Veteran did not identify the amount he paid in all cases, the date he paid each expense and, in some cases, to whom the expenses were paid.

Analysis

As noted, one prerequisite to entitlement to improved pension benefits is that the Veteran's income not exceed the applicable maximum pension rate specified in 38 C.F.R. § 3.23. 38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 3.3(a).  Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the Veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  In determining eligibility for improved pension, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under the provisions of 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  Neither SSA benefits nor Civil Service retirement benefits are excludable items under 38 C.F.R. § 3.272 and are therefore countable income. 

The MAPR is published in Appendix B of VA's Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2013).  The income limit for non-service-connected pension for a veteran with a spouse, effective as of December 1, 2004, is $13,309.00.  See M21-1, Part I, Appendix B.  Effective December 1, 2005, the income limit applicable to this case is $13,855.00.  Id.  Effective December 1, 2006, the income limit is $14,313.00; effective December 1, 2007, the income limit is $14,643.00; effective December 1, 2008, the income limit is $15,493.00; effective December 1, 2009, the income limit is $15,493.00; and, effective December 1, 2011, the income limit is $16,051.00.  Id.

To be deducted from countable income, unreimbursed medical expenses must exceed 5 percent of the yearly MAPR, or $665.00 in 2004; $692.00 in 2005; $715.00 in 2006; $732.00 in 2007; $774.00 in 2008 and 2009; and $802.00 in 2011.  

As the appellant's unreimbursed medical expenses exceeded 5 percent of the yearly MAPR, the medical expenses may be deducted from his annual income in 2005.  However, even after deducting the $7,496.00 ($8,161.00-$665.00 = $7,496.00) in medical expenses reported for the year 2005, the appellant's countable income was 
$13, 387.00 00 ($20,883.00 - $7,496.00 = $13,387.00) that exceeded the MAPR ($13,309.00)

Assuming, arguendo, that the Veteran's total income of $20,883.00 (from annual SSA benefits, pension, and interest) remained unchanged in subsequent years, his more recently reported medical expenses in 2006, 2007, 2008, and 2009 still leave him with excessive income for receipt of non-service-connected pension benefits.

In sum, as the available evidence shows that appellant's annual income exceeded the MAPR for the award of nonservice-connected pension benefits for a veteran with a spouse, the claim of entitlement to nonservice-connected pension benefits prior to August 10, 2011, must be denied due to excessive yearly income. 

The Board has certainly considered the severity of the appellant's financial status; however, there is no interpretation of the facts of this case which will support a legal basis for a favorable action with regard to the appellant's claim.  The appellant's countable income exceeds the MAPR prior to August 10, 2011.  Thus, the application of the principle of reasonable doubt is not appropriate in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, the appellant's claim is denied. 

ORDER

Eligibility for non-service-connected pension benefits prior to August 10, 2011 is denied.




____________________________________________
MARK D. HINDIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


